Citation Nr: 9932224	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-26 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a fracture of the right radius.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from July 1973 to July 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from an April 1996 decision by the RO which, among other 
things, denied an application to reopen a claim of 
entitlement to service connection for residuals of a fracture 
of the right radius.

This case was previously before the Board in September 1998, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in August 1999, and the 
veteran's representative thereafter submitted additional 
written argument in September.


FINDINGS OF FACT

1.  By a decision entered in October 1978, the RO denied 
service connection for residuals of a fracture of the right 
radius.  The veteran was notified of that decision, and of 
his appellate rights, but did not initiate an appeal within 
one year.

2.  By a decision entered in December 1992, the RO denied an 
application to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right radius.  
The veteran was notified of that decision, and of his 
appellate rights, but did not initiate an appeal within one 
year.

3.  The medical evidence received since the time of the 
December 1992 decision is duplicative of evidence previously 
considered by the RO.  The only other evidence received since 
the time of the December 1992 disallowance, consisting of the 
veteran's own lay statements and hearing testimony, when 
considered by itself or with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decided the merits of his claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
fracture of the right radius.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156, 3.303, 20.1103 (1999); 38 C.F.R. § 19.118 (1978); 
38 C.F.R. § 20.302 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

When the veteran was examined for purposes of induction in 
August 1970, he reported that he had fractured his right 
wrist in 1969.  It was noted that there was no loss of 
strength and a slight loss of motion.  The condition was not 
considered disabling.  Subsequently, apparently around 1972, 
he complained of limitation of motion after hitting his arm 
on a desk.  He reported a history of having fractured his 
right forearm two years earlier, with increased swelling in 
the area of two weeks duration.  On examination, 	a 
pulsatile, tender mass was noted, but an arteriogram revealed 
no vascular abnormality.  X-rays revealed an old fracture of 
the proximate radius and interosseus ligament calcification.  
A separation examination report, dated in December 1972, is 
negative for any abnormality of the right radius.

A reenlistment examination report, dated in July 1973, is 
also negative for any abnormality of the right radius.  It 
was noted that he had fractured his right arm.  In November 
1974, he complained of a tender right radius and decreased 
supination subsequent to a "karate chop."  He reported that 
he had fractured his right radius in 1970.  Examination 
revealed tenderness in the vicinity of the midshaft of the 
radius and range of motion "neutral to full pronation 
[without] supination."  The assessment was that he had a 
tender radius.  He was treated with a sling.

In February 1975, the veteran complained of an inability to 
supinate his right forearm.  He reported pain on lifting and 
with almost any activity, and indicated that rest did not 
relieve the discomfort.  He reported that his military 
occupational specialty had been changed recently (from clerk 
to heavy artillery), and that his symptoms had increased.  It 
was noted that he had fractured his right radius in 1970 and 
had been treated with a cast for six to eight weeks without 
open reduction internal fixation.  Examination revealed full 
pronation of the forearm, full flexion and extension of the 
elbow, a normal neurologic check, and no real tenderness.  It 
was noted, however, that he had only five to ten degrees of 
supination.  X-rays revealed evidence of a fracture of the 
proximal right radius with malalignment and rotation.  The 
examining physician indicated that, although the veteran had 
less than perfect rotation, it was acceptable and his level 
of disability did not warrant undertaking the risks attendant 
to surgery and realignment.  The physician also noted that 
the veteran had entered service with the condition and that 
it was not service-acquired.

In March 1976, the veteran fractured his left distal ulna 
while wrestling.  A tong splint was first applied, but he was 
later treated with a long, and then a short, cast.  The 
short-arm cast was removed in June 1976, and X-rays at that 
time revealed a healed fracture of the left ulna.  When he 
was examined for purposes of separation from service in July 
1977, it was noted that his upper extremities were normal.

A certified statement from a private physician, Lucien M. 
Strawn, M.D., dated in September 1978, shows that the veteran 
was seen in August 1978 for an injury to his right arm, 
sustained at work in July 1978.  The diagnosis was 
"contusion of right arm with old fracture."  It was noted 
that he had reported that he had also had an injury to his 
right arm about one and one-half years earlier.

A VA examination report, dated in October 1978, shows that 
the veteran reported that he had been employed at his present 
job since November 1977, and that he had lost time from work 
due to an injury to his right arm.  Physical examination 
revealed a mild deformity of the right wrist, 45 degrees of 
supination, and a full range of motion in terms of dorsal and 
palmar flexion, radial and ulnar deviation, and pronation.  
X-rays of the right wrist were noted to be normal.  The final 
diagnosis was "[f]racture right radius with deformity and 
some loss of motion in supination."

Based upon a review of the foregoing evidence, the RO, by a 
decision entered in October 1978, denied service connection 
for residuals of a fracture of the right radius.  The RO 
concluded that the condition had pre-existed service and was 
not shown to have been aggravated by service.  The veteran 
was notified of the decision, and of his appellate rights, 
but did not initiate an appeal within one year.

Records from the Doctor's Family Care Centre and a private 
physician, Arlyn Moeller, M.D., dated from 1986 to 1992, were 
thereafter received.  The records show that the veteran 
complained of pain and lack of strength in his right shoulder 
and forearm in October and November 1986.  He reported a 
history of a right forearm fracture and said that he lifted 
heavy objects at work.  Examination of the right forearm 
revealed that he had full pronation, but lacked full 
supination.  In March 1992, he complained of right wrist pain 
after sustaining a fall one month earlier.  Examination 
revealed tenderness over the ulnar aspect of the right wrist 
and at the base of the metacarpophalangeal joints.  The 
clinical impression was that he had a sprained right wrist.  
He was treated with a wrist splint and ice.

Records from Cape Fear Orthopaedic Clinic and a private 
physician, Joe B. Meek, M.D., dated from 1985 to 1992, were 
also received.  They show that the veteran complained of 
discomfort in the right antecubital area in December 1985 
following a Colchicine injection administered for relief of 
low back pain.  His arm was treated with ice.  In January 
1986, it was noted that he was having little or no difficulty 
with his right arm.

Based upon a review of the foregoing evidence, the RO, by a 
decision entered in December 1992, denied the veteran's 
application to reopen a claim of entitlement to service 
connection for residuals of a fracture of the right radius.  
The RO concluded that new and material evidence had not been 
received sufficient to reopen the claim.  He was notified of 
the decision, and of his appellate rights, but did not 
initiate an appeal within one year.

Records from Cape Fear Orthopaedic Clinic and Dr. Meek, dated 
from 1985 to 1992, were received in June 1995.  The records 
are duplicates of records considered by the RO in its 
December 1992 decision.

During hearings held at the RO in July 1996 and June 1998, 
the veteran testified that he could not recall having broken 
his right arm or forearm prior to entering service.  He 
testified that he had not had any problems with his basic 
training.  He reported that his right arm had been first 
broken during his second period of service, sometime between 
1973 and 1975.  He indicated that one bone in his arm had 
been broken in two places.  He said that a long-arm cast had 
been applied, that a short-arm cast had later been applied, 
and that a long-arm cast had subsequently been reapplied.  He 
said that he had worn a cast for about two months.  He 
testified that the last cast had been removed approximately 
one and one-half years prior to his separation from service.  
He reported that he sought treatment for right arm discomfort 
subsequent to service, and that he had been told by a 
civilian physician that X-rays demonstrated that two bones in 
his arm had grown together.  He said that the physician told 
him that the only thing that could have caused the condition 
was improper casting and that the condition was a "VA-
connected injury."  He further testified that the physician 
told him that if they were to break the bones and reset them, 
he probably would not have any "twist" in the arm.  He 
indicated that the break had not occurred in the area of his 
right wrist, but rather in the vicinity of the mid-part of 
his right forearm.


Legal Analysis

The veteran contends that he first broke his right arm during 
his second period of active military service.  He maintains 
that the wrong type of cast was initially applied, and that 
two bones in his right arm grew together as a result.  He 
says that his right arm hurts all the time now, that he 
cannot turn it properly, and that he sometimes experiences 
numbness.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  When disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (1999).

By decisions entered in October 1978 and December 1992, the 
RO disallowed service connection for residuals of a fracture 
of the right radius.  The veteran was notified of those 
decisions, and of his appellate rights, but did not initiate 
an appeal of either decision within one year.  See 38 C.F.R. 
§ 19.118 (1978); 38 C.F.R. § 20.302 (1992).  As a result, his 
current claim of service connection may be considered on the 
merits only if new and material evidence has been submitted 
since the time of the last final disallowance.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet.App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for residuals of a fracture 
of the right radius.  The medical evidence received since the 
time of the last final disallowance-consisting of records 
from Cape Fear Orthopaedic Clinic and Dr. Meek-is 
duplicative of evidence previously considered by the RO in 
December 1992.  Consequently, that evidence is not "new."  
The only other evidence received since the time of the 
December 1992 disallowance consists of the veteran's own lay 
statements and hearing testimony.  That evidence is "new" 
in the sense that not all of the information he has presented 
was previously before VA adjudicators.  He now claims, for 
instance, that he cannot recall having broken his right arm 
or forearm prior to service, and says that his right arm was 
first broken during his second period of active military 
duty.  The Board finds, however, that the veteran's lay 
statements and testimony, when considered by themselves or 
with evidence previously assembled, are not so significant 
that they must be considered in order to fairly decided the 
merits of his claim.  This is so because the available 
evidence shows that the veteran injured his right arm on at 
least two separate occasions after service-once in July 
1978, and again in early 1992-and the record is completely 
devoid of any medical evidence linking a current disability 
of the right wrist or arm to service.  In the absence of 
competent evidence indicating that he has a current 
disability which can in some way be attributed to service, it 
is the Board's conclusion that the veteran's lay observations 
do not rise to the level of "material" evidence sufficient 
to reopen the claim.

In this regard, the Board notes that VA has a duty to notify 
claimants of the evidence necessary to complete their 
applications for benefits where their applications are 
incomplete.  38 U.S.C.A. § 5103(a) (West 1991).  The Court 
has held that this duty includes a duty to notify claimants 
of the need to provide certain evidence where the claimant 
has made statements indicating the existence of such evidence 
that would, if true, make the claim plausible.  See Robinette 
v. Brown, 8 Vet.App. 69, 77-80 (1995).  The Court has held 
that this duty attaches whether the application is an 
original claim for benefits or whether it is an application 
to reopen a prior final decision.  Graves v. Brown, 8 
Vet.App. 522 (1996).

In the present case, the veteran has testified, in essence, 
that private physicians have indicated that problems with his 
right forearm can be attributed to poor or improper medical 
treatment in service.  Under 38 U.S.C.A. § 5103(a) and 
Graves, the veteran's statements triggered VA's duty to 
inform him of the need to submit documentary evidence of such 
an opinion in order to "complete" his application to 
reopen.  The RO fulfilled that duty when, pursuant to the 
Board's September 1998 remand, it issued a notice to him 
specifically informing him that he should furnish statements 
from treating physicians or other health care providers 
indicating the existence of a medical relationship between 
his right forearm difficulties and military service, or an 
already service-connected disability.  No such evidence has 
since been received, however, and the veteran's statements 
with regard to what he was told by a physician are too 
attenuated and unreliable to constitute medical evidence 
sufficient to reopen the claim.  Graves, 8 Vet. App. at 524.

Absent the presentation of new and material evidence, the 
Board does not have jurisdiction to review the former 
disposition.  Butler v. Brown, 9 Vet.App. 167 (1996).  The 
appeal is therefore denied.



ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

